Nichols, Presiding Judge.
Carl J. Woolf, Sr., was indicted and convicted of abandonment. Thereafter his motion for new trial based upon the usual general grounds only was overruled and by bill of exceptions, filed within thirty days after the judgment denying his motion for new trial, he appealed and enumerated as error therein the judgment denying him a new trial. The State filed a motion to dismiss the appeal as not being in accordance with the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18 et seq., p. 240 et seq.). The sole argument made in this court by the appellant is that venue for the prosecution was not in Baldwin County. Held:
1. Under the decisions of the Supreme Court in Mobley v. State, 221 Ga. 716 (146 SE2d 735) and Brawner v. State, 221 Ga. 680 (146 SE2d 737), and of this court in Chambliss v. Hall, 113 Ga. App. 96 (147 SE2d 334), the appeal in. the form of a bill of exceptions, but filed in the time required by the Act of 1965, supra, was not subject to the State’s motion to dismiss.
2. “In Georgia the venue of the prosecution for the offense of abandonment is in the county where the minor child first *413becomes dependent upon persons other than the parent for support.” Fairbanks v. State, 105 Ga. App. 27, 30 (123 SE2d 319).
Argued March 8, 1966
Decided March 16, 1966
Rehearing denied March 31, 1966
James W. Watts, Harbin M. King, for appellant.
George D. Lawrence, Solicitor General, for appellee.
3. Under the decision in Fairbanks v. State, supra, and the numerous cases there cited, the venue in the case sub judice was in Baldwin County, where the defendant’s minor children first became dependent upon persons other than the parent, and the fact that the children’s parents had lived previously in another county or that the mother had moved them to Baldwin County over the protest of the father would not change the venue of the prosecution.

Judgment affirmed.


Hall and Deen, JJ., concur.